UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6411



JONATHAN R. WILSON,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-98-1107)


Submitted:   July 8, 1999                  Decided:    July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan R. Wilson, Appellant Pro Se. Mary Kathleen Beatty Martin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jonathan Wilson appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

Wilson’s petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1999).   Wilson’s § 2254 petition was time-barred because it was

filed more than one year after Wilson’s conviction became final.

See 28 U.S.C.A. § 2244(d)(1)(A) (West Supp. 1999). Accordingly, we

deny a certificate of appealability and dismiss the appeal.     We

deny Wilson’s motion for a transcript at Government expense.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the Court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2